Exhibit 99.3 MANAGEMENT'S DISCUSSION AND ANALYSIS For the three and twelve months ended September 30, 2011 TABLE OF CONTENTS INTRODUCTION 4 BUSINESS PROFILE AND STRATEGY 4 Accelerate Direct Lending Model 5 Introduce Additional New Products and Services 5 Continue to Grow Canadian Operations 5 Pursue International Expansion 5 Selected Annual Information 6 OVERALL FINANCIAL PERFORMANCE 7 2011 Highlights and Outlook 7 SELECTED FINANCIAL INFORMATION 10 FINANCIAL ANALYSIS 10 Branch Count 11 Revenue 11 Same Branch Revenues 14 Branch Operating Income 14 Expenses (excluding retention payments, depreciation, amortization and class action settlements) 15 Retention Payments 15 Depreciation and Amortization 16 Income Taxes 16 LIQUIDITY AND CAPITAL RESOURCES 16 Consumer Loans Receivable 16 Normal Course Issuer Bid 17 Contractual Obligations 17 SUMMARY OF QUARTERLY RESULTS 18 Fourth Quarter 18 RELATED PARTY TRANSACTIONS 21 RISK FACTORS AFFECTING PERFORMANCE 21 Consumer Protection Regulations 22 Legal Proceedings 24 Third Party Lenders/Retention Payments 25 CRITICAL ACCOUNTING ESTIMATES 26 Revenue Recognition 26 Retention Payments 26 Provisions for Loan Losses 27 Stock Based Compensation 28 Consumer Loans Receivable 28 Income Tax Estimates and Future Income Taxes 28 Long-term investments 28 Amortization Policies and Useful Lives 28 Intangible Assets 29 Goodwill 29 Accounting for the Impairment of Long-Lived Assets 30 Leases 30 - 2 - Contingencies 30 CHANGES IN ACCOUNTING POLICIES AND PRACTICES 30 RECENT ACCOUNTING PRONOUCEMENTS NOT YET ADOPTED 30 International Financial Reporting Standards 30 CONTROLS AND PROCEDURES 30 Evaluation of disclosure controls and procedures 30 Management’s Report on Internal Control over Financial Reporting 31 Changes in Internal Control Over Financial Reporting 31 OUTSTANDING SHARE DATA 31 DIVIDENDS 32 OTHER 32 Cautionary Statement Regarding Forward-looking Information 32 Non-GAAP Measures 33 EBITDA Reconciliation 33 - 3 - INTRODUCTION The following management’s discussion and analysis (“MD&A”) should be read in conjunction with The Cash Store Financial Services Inc.’s (“Cash Store Financial” or the “Company”) audited consolidated financial statements for the twelve and fifteen months ended September 30, 2011, and September 30, 2010 which are available at SEDAR (www.sedar.com) and at the United States Securities and Exchange Commission website (www.sec.gov). All figures are presented in Canadian dollars and are reported in accordance with Canadian generally accepted accounting principles. This MD&A is dated as of November 16, 2011. BUSINESS PROFILE AND STRATEGY This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information located at the end of this MD&A. Cash Store Financial is an alternative to traditional banks, providing short-term advances and other financial services, to serve the needs of everyday people in Canada through our two branch banners: Cash Store Financial and Instaloans. Cash Store Financial and Instaloans act as brokers and lenders to facilitate short-term advances and to provide other financial services to income-earning consumers.We also provide a range of financial products that are not supplied by traditional financial institutions. As of September 30, 2011, we owned and operated 586 branches in nine Canadian provinces, two Canadian territories and the United Kingdom (the “UK”).Our workforce is dynamic and we operate within a performance-based culture.We employ approximately 2,300 associates across Canada and the UK. Cash Store Financial is the only broker and lender of short-term advances and provider of other financial services in Canada that is publicly traded on both the Toronto and New York Stock Exchanges. Cash Store Financial trades under the symbol “CSF” on the Toronto Stock Exchange and under the symbol “CSFS” on the New York Stock Exchange. Our business is based on the recognition that the needs of a segment of the Canadian and UK population are not being properly serviced by traditional financial institutions. Our strategic objective is to establish Cash Store Financial and Instaloans as the provider of choice, in the jurisdictions in which we operate, for short-term advances and other financial services by offering a wide range of products, a high level of customer service and convenient locations and hours of operation. In addition to meeting our customers’ needs by providing small, short-term loans which can be accessed quickly, we also offer financial product insurance, cheque cashing products, bank accounts, money transfers, pre-paid master cards, debit cards, and prepaid phone cards. A key component of our long-term business strategy has been product diversification.This strategy has and should continue to assist us in offsetting downward pressure on revenue and earnings resulting from provincially regulated rate caps on payday loans.In the third quarter of 2010, through an agency agreement with DC Bank, a federally regulated Canadian Schedule 1 bank, we introduced a basic deposit account product. A new premium bank account product that features unlimited free cheque cashing and free on-line bill payments was introduced in late Q2 2011. Both types of account are insured by the Canada Deposit Insurance Corporation. On a national basis, consumer acceptance of both products has been high. - 4 - Cash Store Financial’s strategic priorities are: Accelerate Direct Lending Model • Reducing our cost of capital. Introduce Additional New Products and Services Growing existing product lines and implementation of new product initiatives • Providing superior service in relation to existing product offerings; and • Accelerating revenue growth through further new product initiatives. Continue to Grow Canadian Operations Driving market penetration • Maximizing the potential of our expanding branch network; • Continuing to focus on improving Branch Operating Income (“BOI”) margins for all our branches; • Continuing to educate, motivate and improve the performance of our associates through an integrated communication and training strategy that includes Cash Store Financial College, Cash Store FinancialTV and our annual President’s Forum with every branch manager; and • Providing strong leadership through in-the-field, hands-on involvement of senior management and getting back to the basics throughout the company. New branch openings • Further expanding our position in the Canadian alternative financial services industry through organic growth into underserved communities based on new branch profitability or via the acquisition of existing operators. Pursue International Expansion • Aggressive expansion of our network in the UK; and • Establish infrastructure in the UK to facilitate aggressive expansion. Cash Store Financial has recognized its corporate responsibility to contribute to the communities in which we do business. In 2008, we partnered with the Alberta Diabetes Foundation to raise $7.5 million for research to be undertaken at the Alberta Diabetes Institute, a globally-recognized centre of research excellence. In 2010 the Company was one of 16 companies recognized with a “Roll of Honour” award by the Alberta Association of Fund Raising Executives. The “Roll of Honour” award celebrates extraordinary commitment and contributions to the non-profit sector from corporate citizens and individuals around Alberta. In calendar 2011, Cash Store Financial hosted 33 “freedom” runs across Canada. - 5 - Selected Annual Information Thousands of dollars, except for per share amounts and branch figures Twelve Months Ended Fifteen Months Ended Twelve Months Ended Consolidated results September 30 September 30 June 30 No. of branches Canada United Kingdom 12 2 - Revenue Loan fees $ $ $ Other income Branch expenses Salaries and benefits Retention payments Selling, general and adminstrative Rent Advertising and promotion Provision for loan losses 49 Depreciation of property and equipment Branch operating income Regional expenses Corporate expenses Other amortization Income before income taxes and class action settlements Class action settlements EBITDA * Net income and comprehensive income $ $ $ Weighted average number of shares outstanding - basic - diluted Basic earnings per share Income before class action settlement costs $ $ $ Net income and comprehensive income $ $ $ Diluted earnings per share Income before class action settlement costs Net income and comprehensive income $ $ $ Consolidated Balance Sheet Information Working capital $ $ $ Total assets Total long-term liabilities Total liabilities Cash dividends declared per share Shareholders' equity $ $ $ *EBITDA – earnings from operations before interest, income taxes, stock-based compensation, depreciation of property and equipment and amortization of intangible assets. - 6 - OVERALL FINANCIAL PERFORMANCE 2011 Highlights and Outlook This section contains forward-looking statements.See “Cautionary Statement Regarding Forward-Looking Information” located at the end of the MD&A. Thousands of dollars, except for per share amounts Three Months Ended Twelve Months Ended Twelve Months Ended Fifteen Months Ended Consolidated results September 30 September 30 September 30 September 30 September 30 Revenue $ Branch operating income Net income Before class action expenses net of normalized tax Net income and comprehensive income Earnings before interest, taxes, depreciation, amortization,class action expenses and effective interest component of retention payments Earnings before interest, taxes, depreciation and amortization Diluted earnings per share Before class action expenses net of normalized tax $ Net income and comprehensive income $ Net income and comprehensive income for the twelve months ended September 30, 2011, was $9.0 million (after removing class action settlement costs and related taxes was $11.3 million), compared to $20.8 million (after removing class action settlement costs and related taxes was $22.9 million) for the twelve months ended September 30, 2010. Net income and comprehensive income was $26.5 million (after removing class action settlement costs and related taxes was $28.5 million) for the fifteen months ended September 30, 2010. Diluted earnings per share were $0.51 for the twelve months ended September 30, 2011 ($0.64 after removing class action settlement costs and related taxes), compared to $1.18 ($1.31 after removing class action settlement costs and related taxes) for the twelve months ended September 30, 2010.Loan volumes and loan fees were lower than anticipated leading to lower than expected earnings during the year in addition to an increase in expenditures relating to regulations and increased infrastructure costs associated with collections, future expansion in the UK and new product additions. Diluted earnings per share were $1.51 ($1.63 after removing class action settlement costs and related taxes) for the fifteen months ended September 30, 2010. Significant factors impacting the twelve months results as compared to the trailing twelve month results of 2010 and fifteen month results of 2010 include: • Revenue increased by 6.1% comparing the twelve months ended September 30, 2011 and 2010. For the year ended September 30, 2011 compared to the fifteen months ended September 30, 2010 overall revenue decreased by 13.9%; • Loan fees decreased slightly by 0.1% comparing the twelve months ended September 30, 2011 and 2010. The slight decrease is as a result of decreases in same branch loan volumes, same branch revenues as it relates to loan fees, rate compression in Manitoba, and Nova Scotia offset by 44 new branches. Loan fees were down 19.9% to $136.6 million for the year compared to $170.7 million for the fifteen months ended September 30, 2010 given decreases in same branch loan volumes, same branch revenues as it relates to loan fees, rate compression in Manitoba, Nova Scotia and Ontario and three fewer months of reported results givenchange in year-end.The effect of rate compression reduced our rates by 4.1%, 0.8% and 3.4% in Manitoba, Nova Scotia and Ontario respectively; - 7 - • Other revenue increased by 26.2% or $11.1 million when comparing the twelve months ended September 30, 2011 and 2010 reflecting continued success on our product diversification strategy.As a percentage of total revenue, other revenue increased to 28.1% from 23.6% or a 19.0% increase when comparing the twelve month periods.When comparing the year ended September 30, 2011 to the fifteen months ended September 30, 2010 we grew other revenues by 6.9% to $53.3 million.For the year ended September 30, 2011 other revenues was 28.1% of total revenue compared to 22.6% for the fifteen months ended September 30, 2010 or a 24.1% increase; • Loan volumes increased by 6.3% from $772.6 million comparing the twelve months ended September 30, 2011 and 2010, as a result of branch openings. Loan volumes for the year ended September 30, 2011 were down 12.5% to $821.4 million as compared to the fifteen month period ended September 30, 2010 as a result of reduced volumes, rate compression in Manitoba, Nova Scotia and Ontario and three fewer months of reported results due to the change in year-end; • Earnings decreased by $4.3 million for the year as a result of a drag on earnings from new branch openings; • Retention payments increased by $3.7 million or 16.1% comparing the twelve months ended September 30, 2011 and 2010 as a result of the effects of rate compression in the regulated provinces. Retention payments decreased by $1.4 million for the year ended September 30, 2011 when compared to the fifteen months ended September 30, 2010. The decrease is due to three fewer months of reported results giventhe change in year-end; • Provision for loan losses for on-balance sheet lending increased $1.8 million for the year ended September 30, 2011 compared to the fifteen months ended September 30, 2010 as a result of a full year’s lending compared to one quarter in the twelve months last year. Comparing the twelve months ended September 30, 2011 and 2010 the provision for loan losses increased by $1.8 million; • Branch selling, general and administration (“SG&A”) increased by 1.5% when comparing the twelve months ended September 30, 2011 and 2010.During the year and for comparative quarters certain fees that were previously recorded as an increase to SG&A have been reclassified to other income.Branch SG&A costs decreased $4.2 million for the twelve months ended September 30, 2011 compared to the fifteen months ended September 30, 2010 given cost containment measures at the branch level and three fewer months of reported results given the change in year-end; • Corporate expenses increased by 7.6% when comparing the twelve months ended September 30, 2011 and 2010 as a result of increased professional and legal fees, UK expansion costs, and increased corporate salary costs. Corporate expenses decreased by $2.9 million for the year ended September 30, 2011 when compared to the fifteen months ended September 30, 2010 due to three fewer months of reported results given the change in year-end offset by increased professional and legal fees, UK expansion, and increased corporate salary costs; • Regional expenses increased by 50.2% when comparing the twelve months ended September 30, 2011 and 2010 given enhancements to collection infrastructure, a reorganization at the regional and division vice president level and infrastructure additions in both Canada and the UK. Regional expenses increased by $3.4 million for the twelve months versus the fifteen months given enhancements to collection infrastructure, a reorganization at the regional and division vice president level, infrastructure additions in both Canada and the UK offset by three fewer months of reported results given the change in year-end; - 8 - • Revenues decreased in Manitoba and Nova Scotia by $2.3 million and $578,000 respectively for the twelve months as a result of rate compression; and • Working capital increased by $2.1 million for the year ended September 30, 2011 compared to last year. Our EBITDA was $24.5 million for the year ended September 30, 2011, compared to $37.4 million for the twelve months ended September 30, 2010. This decrease is due to rate compression, reduced loan volumes, increased regional and corporate infrastructure costs compared to the same period last year partially offset by increases in other revenues. EBITDA, adjusted to remove class action settlements and the effective interest component of retention payments, was $49.0 million for the year, compared to $59.2 million in the twelve month period ended September 30, 2010. EBITDA for the fifteen months ended September 30, 2010 was $48.1 million. This decrease in the current year compared to the fifteen month period ended September 30, 2010 is due to the same reasons noted above for the twelve months and three fewer months of reported results given the change in the year-end periods. EBITDA, adjusted to remove class action settlements and the effective interest component of retention payments, was $74.0 million for the fifteen month period ended September 30, 2010. The implementation of provincial industry rate regulations commenced in August 2009 and continued through until March 2010.Rate regulations have been implemented in British Columbia, Alberta, Ontario, Manitoba and Nova Scotia, representing markets in which 86% of our branches are located. Although we have experienced a decrease in our margins as a result of provincial rate caps, we continue to view regulation as positive for the industry and critical to our long-term growth and success. Product and revenue diversification initiatives continue to generate positive results. Revenue from other services (including fees from bank accounts, financial product insurance, pre-paid master cards, debit cards, money transfers, cheque cashing and prepaid phone cards) increased to $53.3 million in the year, up $11.1 million from $42.2 million in the twelve months ended September 30, 2010.We have made significant improvements in products and services which complement our existing product lines.We will continue to progress towards our objectives of diversifying our revenue stream with products which enhance and augment our core products, and increasing the value generated from our existing suite of products. When comparing to the fifteen month ended September 30, 2010 our revenue from other services went up $3.4 million. There has been a significant realignment of the regional and senior management structure of our operations group.We expect that these changes will lead to strong growth in future periods. Further expansion of our infrastructure will take place in order to facilitate our aggressive growth plans in the UK. - 9 - SELECTED FINANCIAL INFORMATION Thousands of dollars, except for per share amounts and branch figures Three Months Ended Twelve Months Ended Twelve Months Ended Fifteen Months Ended Consolidated results September 30 September 30 September 30 September 30 September 30 No. of branches Canada United Kingdom 12 2 12 2 2 Loan volumes Loan fees included $ Revenue Loan fees $ Agency fee income - - - Other income Branch expenses Salaries and benefits Retention payments Selling, general and administrative Rent Advertising and promotion Provision for loan losses Depreciation of property and equipment Branch operating income Regional expenses Corporate expenses Other depreciation and amortization 13 Income before income taxes and class action settlements Class action settlements - - EBITDA * Net income and comprehensive income $ Weighted average number of shares outstanding - basic diluted Basic earnings per share Income before class action settlement costs net of taxes $ Net income and comprehensive income $ Diluted earnings per share Income before class action settlement costs net of taxes $ Income from continuing operations Loss from discontinued operations - Net income and comprehensive income $ Consolidated Balance Sheet Information Working capital $ Total assets Total long-term liabilities Total liabilities Shareholders' equity $ *EBITDA – earnings from operations before interest, income taxes, stock-based compensation, depreciation of property and equipment and amortization of intangible assets. FINANCIAL ANALYSIS This analysis provides an overview of our financial results for the twelve months ended September 30, 2011, compared to the fifteen months ended September 30, 2010. Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. Specifically, certain amounts that were previously recorded within SG&A expense have been reclassified to other income for all periods presented. - 10 - Branch Count This section contains forward-looking statements.See “Cautionary Statement Regarding Forward-Looking Information” located at the end of the MD&A. At September 30, 2011 we had a total of 586 branches in operation, an increase of 42 branches, compared to 544 branches at the end of the last year. During the year, 44 new branches were opened, one branch was acquired and three branches were consolidated. Branch performance continues to be monitored and branch consolidations will occur when efficiencies can be achieved. We increased our net number of branches by 42 over the year as compared to 93 over the twelve month period ended September 30, 2010 or 120 branches over the fifteen months ended September 30, 2010. For the year ended September 30, 2011 we consolidated three branches compared to six branches for the fifteen month period last year. We reached our goal of having 12 branches in the UK by the end of this year. Material factors that determine the number of branch openings include availability of suitable locations with suitable lease terms, branch performance within similar areas and favorable market rates. In the coming year, we will be aggressively growing our branch network in the UK. We anticipate adding minimal branches next year in Canada. Revenue For the year ended September 30, 2011, revenues increased by $10.9 million to $189.9 million or 6.1% as compared to the twelve months ended 2010 which is mainly due to record other revenue.Loan volumes were $821.4 million in the year, up 6.3% from $772.6 million for the twelve months last year.Loan fees for the year were down slightly by 0.1% to $136.6 million compared to $136.8 million for the twelve month period last year.The slight decrease is as a result of decreases in same branch loan volumes, same branch revenues as it relates to loan fees, rate compression in Manitoba, Nova Scotia and Ontario offset by 44 new branches. - 11 - As compared to the fifteen months ended September 30, 2011, revenues were down 13.9% compared to $220.5 million.Loan volumes were $821.4 million in the year, down 12.5% from $938.5 million for the fifteen months last year.Loan fees for the year were down 19.9% to $136.6 million compared to $170.7 million for the fifteen month period last year.The loan fees were down in the year as a result of decreased loan volumes, rate compression and three fewer months of reported results given the change in year-end. The implementation of cost of borrowing rate caps commenced in August 2009 and continued through until April 2011.The following cost of borrowing rate caps are currently in place: Nova Scotia - $25 per hundred dollars loaned; British Columbia - $23 per hundred dollars loaned; Ontario - $21 per hundred dollars loaned; Manitoba - $17 per hundred dollars loaned; Alberta - $23 per hundred dollars loaned. We had an average loan fee of $25.30 per hundred dollars loaned prior to regulations. For the twelve and fifteen months year ended September 30, 2010, our average loan fee earned per hundred dollars loaned was $20.30. For the year ended September 30, 2011, our average loan fees earned per hundred dollars was $19.70.This equates to a 3% reduction in loan fees earned. The table below illustrates branch aging categories by year opened (twelve versus twelve months). (Thousands of dollars, except branch figures) Revenues Average Revenue per Branch per Quarter Year Opened Number of Branches Report Name September 30, % Change Report Name September 30, * 94 $ $ -8
